DETAILED ACTION
1. Claims 1-7, 9-10, 13-18, 20, and 22-23 are pending. Claims 8, 11-12, 19 and 21 are cancelled. Claims 1-7, 9-10, 13-18, 20, and 22-23 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3. Claims 1-7, 9-10, 13-18, 20, and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-7, 9-10, 13-18, 20, and 22-23 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
	
	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 20 are to perform operations, the operations comprising: receiving, an image including an object for sale; determining information associated with the object for sale (Receiving and Analyzing Information; evaluation and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); determining, information associated with pre-identified objects, wherein each of the pre-identified objects correspond to the object for sale (Receiving and Analyzing Information; evaluation and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); generating a sellability score and a cancellability score based at least in part on the information associated with the object for sale and the information associated with the pre-identified objects, wherein the sellability score is a probability value that the object for sale will be sold within a given period of time; providing the at least one of the sellability score or the cancellability score (Receiving and Analyzing Information; evaluation and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity and a mathematical concept/relationship related to calculating scores from information); ranking a plurality of objects for sale on the electronic marketplace based on a condition (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); ranking the plurality of objects for sale based at least in part on sellability scores of the plurality of objects for sale (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); ordering a display of the plurality of objects for sale on the electronic marketplace based on the ranking based on the condition and the ranking based at least in part on sellability scores and the cancellability scores of the plurality of objects for sale (Receiving and Analyzing Information; evaluation and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity and a mathematical concept/relationship related to calculating scores from information); in response to determining that the object was not sold within the given period of time, updating a sellability model used for generating the sellability score (Receiving and Analyzing Information; evaluation and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity and a mathematical concept/relationship related to calculating scores from information); and generating an updated sellability score using the updated sellability model (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity and a mathematical concept/relationship related to calculating scores from information) which under their broadest reasonable interpretation, covers performance of the limitation in the mind with evaluation, judgement and observation and commercial interactions and business relations for the purposes and Organizing Human Activity by utilizing a Mathematical Concept/Relationship. That is, other than non-transitory computer-readable medium, processor, mobile device, and electronic marketplace nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing Human Activity by utilizing a Mathematical Concept/Relationship. For example, generating a sellability score or a cancellability score based at least in part on the information associated with the object for sale and the information associated with the pre-identified objects corresponds to a person encompasses a person generating scores with information to measure the ability to generate or cancel sales such as a manager or an employee. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind evaluation, observation, and judgement but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite limitations for commercial interactions and business relations, a “Method of Organizing Human Activity” as well as a “Mathematical Concept/Relationship” related to calculating scores from information. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites the additional elements of non-transitory computer-readable medium, processor, mobile device, and electronic marketplace. These elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps for receiving information for score generation are insignificant extra-solution activity as this is receiving of data for score generation as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification writes:
“In some embodiments, generating sellability score 104 and/or cancellability score 105 as described above may be performed locally on a client device, e.g, personal computer (PC) or mobile device such as a smartphone or tablet computer, remotely on self-hosted service (including dedicated server(s), virtual private server (VPS), or on-premises cloud) infrastructure, remotely via third-party services, or any combination thereof. In embodiments where generating sellability score 104 and/or cancellability score 105 operations may be performed via multiple devices, certain matching operations may be performed locally, with intermediate results being delivered to remote services for confirmation, validation, other additional processing, or any combination thereof.” 0089

Which shows that this is a generic system being utilized for this process, such as computer as
described above with no detail as to how this is performed or what would make this non-generic, and
from this interpretation, one would reasonably deduce the aforementioned steps are all functions that
can be done on generic components, and thus this is application of an abstract idea on a generic
computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s
specification has been used as above satisfying any such requirement. For the receiving information for score generation that were considered extra-solution activity in Step 2A above, if they were
to be considered an additional element, they have been re-evaluated in Step 2B and determined to be
well-understood, routine, conventional, activity in the field. The background does not provide any
indication that the additional elements, such as the processor, nor the receiving information for score generation as above, are anything other than generic, and the MPEP Section 2106.05(d)
indicates that mere receipt of data for score generation is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claims 1 and 13 also contains the identified abstract ideas, with just “memory” and “computer” additional elements considered to be highly generalized as per the applicant’s specification under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 20 above.
Dependent Claims 2-7, 9-10, 14-18, and 22-23 also contain the identified abstract ideas which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus are not a practical application nor significantly more for the same reasons as in Claim 20 above.
Therefore, claims 1-7, 9-10, 13-18, 20, and 22-23 are ineligible.
For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Allowable Subject Matter
4. Claims 1-7, 9-10, 13-18, 20, and 22-23 would be allowable if rewritten or amended to overcome the rejection(s) under U.S.C. 101 set forth in this Office action.

Subject Matter Overcoming Art of Record
5. The following is an examiner's statement of reasons for allowance: The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a method including “…providing at least one of the sellability score or the cancellability score; ranking a plurality of objects for sale on the electronic marketplace based on a condition; ranking the plurality of objects for sale based at least in part on sellability scores and the cancellability scores of the plurality of objects for sale; ordering a display of the plurality of objects for sale on the electronic marketplace based on the ranking based on the condition and the ranking based at least in part on sellability scores and the cancellability scores of the plurality of objects for sale; in response to determining that the object was not sold within the given period of time, updating a sellability model used for generating the sellability score; and generating an updated sellability score using the updated sellability model…”

The most closely applicable prior art of record is referred to in the Office Action mailed 07
June 2022 as Lenahan et al. (United States Publication No. 2018/008,9735).

Lenahan et al. provides enhancing and personalizing an interactive marketplace with receiving one or more images depicting one or more products owned by a user and identifying the one or more products based on a comparison of the one or more images to a product database.

While Lenahan et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while Lenahan et al. utilizes enhancing and personalizing an interactive marketplace with receiving one or more images depicting one or more products Lenahan et al. fails to further assess ordering a display of the plurality of objects for sale on the electronic marketplace based on the ranking based on the condition and the ranking based at least in part on sellability scores and the cancellability scores of the plurality of objects for sale and updating a sellability model used for generating the sellability score.

Secondary reference to Deshpande et al. (United States Patent Application Publication No. 2017/033,0123) provides determining an inventory threshold for offering for online sale or an inventory threshold for sourcing in node order assignment. However, the determining an inventory threshold for offering for online sale or an inventory threshold for sourcing in node order assignment is not ordering a display of the plurality of objects for sale on the electronic marketplace based on the ranking based on the condition and the ranking based at least in part on sellability scores and the cancellability scores of the plurality of objects for sale and updating a sellability model used for generating the sellability score.

Tertiary reference to Chang et al. (United States Patent Application Publication No. 2014/0122469) provides enhancing the ranking products using purchase day based time windows where the  purchase day based time window is a time window that is defined to include purchase days selected from a series of consecutive days. However, the enhancing the ranking products using purchase day based time windows where the  purchase day based time window is a time window that is defined is not ordering a display of the plurality of objects for sale on the electronic marketplace based on the ranking based on the condition and the ranking based at least in part on sellability scores and the cancellability scores of the plurality of objects for sale and updating a sellability model used for generating the sellability score.

According, the Lenahan et al. in view of Deshpande et al. in further view of Chang et al. fails to teach or render obvious at least “…providing at least one of the sellability score or the cancellability score; ranking a plurality of objects for sale on the electronic marketplace based on a condition; ranking the plurality of objects for sale based at least in part on sellability scores and the cancellability scores of the plurality of objects for sale; ordering a display of the plurality of objects for sale on the electronic marketplace based on the ranking based on the condition and the ranking based at least in part on sellability scores and the cancellability scores of the plurality of objects for sale; in response to determining that the object was not sold within the given period of time, updating a sellability model used for generating the sellability score; and generating an updated sellability score using the updated sellability model…” as required by claims 1-7, 9-10, 13-18, 20, and 22-23.

Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190102835 A1
ARTIFICIAL INTELLIGENCE DERIVED ANONYMOUS MARKETPLACE
Bjonerud; Matthew C. et al.
US 20180217991 A1
A METHOD TO RANK DOCUMENTS BY A COMPUTER, USING ADDITIVE ENSEMBLES OF REGRESSION TREES AND CACHE OPTIMISATION, AND SEARCH ENGINE USING SUCH A METHOD
DATO; Domenico et al.
US 20170330123 A1
SYSTEM AND METHOD FOR SETTING INVENTORY THRESHOLDS FOR OFFERING AND FULFILLMENT ACROSS RETAIL SUPPLY NETWORKS
Deshpande; Ajay A. et al.
US 20160328787 A1
SYSTEMS AND TECHNIQUES FOR RANKING ITEMS
Szulczewski; Piotr et al.
US 20150332362 A1
SYSTEM AND METHOD FOR FACILITATING SALE OF GOODS
Kalt; David
US 20130238398 A1
SYSTEM AND METHOD FOR DYNAMIC PRODUCT PRICING
Rothman; Simon
US 20130081036 A1
PROVIDING AN ELECTRONIC MARKETPLACE TO FACILITATE HUMAN PERFORMANCE OF PROGRAMMATICALLY SUBMITTED TASKS
Cohen; Peter D. et al.
US 20120316986 A1
More Improvements in Recommendation Systems
Levy; Kenneth L. et al.
US 8326658 B1
Generation and contextual presentation of statistical data reflective of user selections from an electronic catalog
Lee; Dennis et al.
US 20120254333 A1
AUTOMATED DETECTION OF DECEPTION IN SHORT AND MULTILINGUAL ELECTRONIC MESSAGES
Chandramouli; Rajarathnam et al.
US 20110106584 A1
SYSTEM AND METHOD FOR MEASURING CUSTOMER INTEREST TO FORECAST ENTITY CONSUMPTION
BORTHWICK; Sara et al.
US 20100250387 A1
ADAPTIVE RISK-BASED VERIFICATION AND AUTHENTICATION PLATFORM
Kassaei; Farhang et al.
US 20100228996 A1
Systems and Methods for Secure Transaction Management and Electronic Rights Protection
Ginter; Karl L. et al.
US 20060178918 A1
Technology sharing during demand and supply planning in a network-based supply chain environment
Mikurak; Michael G.
US 20030176931 A1
Method for constructing segmentation-based predictive models
Pednault, Edwin Peter Dawson  et al.



7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/               Examiner, Art Unit 3683                                                                                                                                                                                         	12/10/2022

/ROBERT D RINES/               Primary Examiner, Art Unit 3683